UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 22, 2010 Date of Report (Date of earliest event reported) MIDWAY GOLD CORP. (Exact name of registrant as specified in its charter) British Columbia 001-33894 98-0459178 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) Unit 1 – 15782 Marine Drive White Rock, British Columbia, Canada V4B 1E6 (Address of principal executive offices) (Zip Code) (604) 536-2711 Registrant's telephone number, including area code NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On November 22, 2010, the Registrant issued a press release announcing the closing of a US$4 million offering of units of the Registrant. A copy of the press release is attached to this report as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01.Exhibits. The following Exhibits relating to Item 7.01 are intended to be furnished to, not filed with, the Commission pursuant to Regulation FD. Exhibit Description Press Release dated November 22, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDWAY GOLD CORP. DATE:November 22, 2010 By: /s/ “Doris Meyer” Doris Meyer Chief Financial Officer and Corporate Secretary EXHIBIT INDEX The following Exhibits relating to Item 7.01 are intended to be furnished to, not filed with, the Commission pursuant to Regulation FD. Exhibit Description Press Release dated November 22, 2010
